NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted May 23, 2016* 
                                  Decided May 25, 2016 
                                              
                                          Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          RICHARD A. POSNER, Circuit Judge 
                           
                          ILANA DIAMOND ROVNER, Circuit Judge 
 
No. 15‐3796 
                                                
UNITED STATES OF AMERICA,                      Appeal from the United States District 
      Plaintiff‐Appellee,                      Court for the Central District of Illinois. 
                                                
      v.                                       No. 12‐30003‐001 
                                                
PATRICK B. WALLACE,                            Richard Mills, 
      Defendant‐Appellant.                     Judge. 

                                        O R D E R 

       Patrick Wallace appeals for a second time from the denial of his motion under 
Federal Rule of Criminal Procedure 41(g) for the return of property that police seized 
during the investigation that led to his drug conviction. We vacate the district court’s 
order and again remand for further proceedings. 

     Law enforcement agents executed a state search warrant at Wallace’s home in 
December 2011 and seized, among other things, $4,290 in cash, cocaine, marijuana, drug 
                                                 
            * After examining the briefs and the record, we have concluded that oral 

argument is unnecessary. Thus the appeal is submitted on the briefs and the record. 
See FED. R. APP. P. 34(a)(2)(C). 
No. 15‐3796                                                                            Page 2 
 
paraphernalia, several cell phones, three laptop computers, an iPod, a GPS device, a 
pair of speakers, four televisions, a washer and dryer, and a 2008 Buick Lucerne. The 
investigation culminated in a federal jury trial, after which Wallace was convicted of 
possession with intent to distribute at least 280 grams of crack cocaine, and we affirmed. 
United States v. Wallace, 753 F.3d 671 (7th Cir. 2014). In the meantime, the district court 
concluded that the seized money was subject to forfeiture, see 21 U.S.C. § 881(a)(6), and 
we dismissed Wallace’s pro se appeal from that ruling as frivolous. United States v. 
$4290.00 in U.S. Currency, No. 14‐2192 (7th Cir. Nov. 4, 2014). 

        Wallace then moved under Rule 41(g) for the return of the rest of the seized 
items that were not drugs or drug paraphernalia—32 items in total, according to his list. 
More than two months later (after no apparent response from the government), the 
district court denied the motion. In a text order, the court noted the government’s 
representation at Wallace’s sentencing that any non‐contraband items had been 
forfeited in Sangamon County Circuit Court through state forfeiture proceedings. 

       Wallace appealed, arguing that the district court should have received evidence 
on the motion and that he never had been notified of any forfeiture proceedings. The 
government agreed that counsel’s statements at the sentencing hearing were not 
evidence and asked us to remand the case for the district court to receive evidence as 
required by Rule 41(g). We granted the government’s motion. United States v. Wallace, 
No. 15‐1766 (7th Cir. June 18, 2015). 

        On remand both parties filed submissions. The government introduced an 
affidavit from Scott Giovannelli, a Special Agent with the Drug Enforcement 
Administration familiar with Wallace’s case, who stated that about a third of the listed 
items remained in the possession of the DEA or the Clerk of Court (items numbered 
1 through 9, 30, and 31, including the cell phones and laptop computers), and these 
could be returned to Wallace’s representative. Other items—the televisions, washer, 
and dryer—had been forfeited through the Sangamon County State’s Attorney’s Office, 
and the car had been released to its lienholder. Some 13 other items (including the iPod, 
GPS device, and speakers), Giovannelli asserted, had been “inadvertently discarded” by 
the DEA during “extensive maintenance and cleaning” of the storage area “sometime 
during 2013.” Giovannelli also denied that the government ever possessed either the 
$5,000 that Wallace said was in the car or the two cameras and video recorder that he 
reported seized. The government supplemented Giovannelli’s affidavit with its own 
lists of items seized from Wallace’s home and car, but did not submit documentation 
regarding the televisions, washer, and dryer—items specified by Giovannelli as being 
No. 15‐3796                                                                          Page 3 
 
seized by the Springfield Police Department and the subject of a Declaration of 
Forfeiture issued by the Sangamon County State’s Attorney in January 2012. 

        The district court credited Giovannelli’s representations and denied Wallace’s 
Rule 41(g) motion to the extent he sought the return of property that no longer was in 
the government’s possession. The court, however, directed the DEA and the Clerk of 
Court to return any identified items they still possessed.1  Wallace moved for 
reconsideration, repeating his request that he be compensated for the loss of his 
televisions and washer and dryer. The district court denied his motion. 

       On appeal Wallace again challenges the denial of his Rule 41(g) motion, insisting 
that he was denied due process because he did not receive notice of any forfeiture 
proceeding, and that he be compensated for the items that cannot be returned. 

       Rule 41(g) requires a district court to “receive evidence” to support its factual 
determinations on contested points. See United States v. Stevens, 500 F.3d 625, 628–29 
(7th Cir. 2007). To resolve Wallace’s motion, the court had to determine the location of 
the requested property, because the court could not order the government to return 
property it does not possess. See United States v. Norwood, 602 F.3d 830, 832 (7th Cir. 
2010); Stuart v. Rech, 603 F.3d 409, 411 (7th Cir. 2010). 

        Here, the district court received insufficient evidence regarding the whereabouts 
of the four televisions, washer, and dryer. Giovannelli asserted in an affidavit that these 
items were seized by the local police department and then identified in a Declaration of 
Forfeiture issued by the Sangamon County State’s Attorney in January 2012, but 
Wallace denies ever receiving notice of any forfeiture.2  The court relied solely on 
Giovannelli’s unsupported assertion: the government did not provide a copy of any 
forfeiture declaration or specify the circumstances under which Wallace was notified of 
the proceedings. See 725 ILCS 150/6(A) (“If, after review of the facts surrounding the 
seizure, the State’s Attorney is of the opinion that the seized property is subject to 

                                                 
            1  The district court specifically ordered the government to return items 

1 through 9 but erroneously excluded items 30 and 31, which Giovannelli conceded 
were also in the government’s possession. 

       2  His denial is supported by his attorney’s inquiry into the location of these items 
during Wallace’s sentencing hearing in May 2013 (more than a year after the items were 
forfeited, according to Giovannelli). 
No. 15‐3796                                                                             Page 4 
 
forfeiture, then within 45 days of the receipt of the notice of seizure from the seizing 
agency, the State’s Attorney shall cause notice of pending forfeiture to be given to the 
owner of the property … .”). Although the court did not need to conduct an evidentiary 
hearing, it should have resolved this material factual dispute by receiving evidence 
such as sworn affidavits (from individuals with personal knowledge) or documents 
verifying the chain of custody of specific items. See Stevens, 500 F.3d at 628; United States 
v. Cardona‐Sandoval, 518 F.3d 13, 16 (1st Cir. 2008); United States v. Albinson, 356 F.3d 278, 
282 (3d Cir. 2004); United States v. Chambers, 192 F.3d 374, 377–78 (3d Cir. 1999); 
United States v. Burton, 167 F.3d 410, 410–11 (8th Cir. 1999); Rufu v. United States, 20 F.3d 
63, 65 (2d Cir. 1994). 

        On remand the district court should clarify the status of the seized property, and 
the outcome of that inquiry should determine what remedies, if any, are available to 
Wallace. See generally Norwood, 602 F.3d at 833–39 (discussing potential remedies to 
recover seized property or monetary damages under 31 U.S.C. § 3724(a), 42 U.S.C. 
§ 1983, the Tucker Act, the Federal Tort Claims Act, and Bivens v. Six Unknown Named 
Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971)); see also Stuart, 603 F.3d at 411 
(district court should convert Rule 41(g) motion requesting monetary damages into civil 
complaint if forcing pro se movant to file new complaint would create 
statute‐of‐limitations problems). 

      Accordingly, we VACATE the district court’s order and REMAND for further 
proceedings consistent with this decision.